20-1430
Cheryl Keller v. Schoharie County Department of Social Services, et al.

                                  UNITED STATES COURT OF APPEALS
                                      FOR THE SECOND CIRCUIT

                                              SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


        At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York on the
20th day of May, two thousand twenty one.

Present:            JON O. NEWMAN,
                    GUIDO CALABRESI,
                    ROSEMARY S. POOLER,
                              Circuit Judges.

_____________________________________________________

CHERYL KELLER,

                                      Plaintiff-Appellant,

                             v.                                                 20-1430-cv

SCHOHARIE COUNTY DEPARTMENT OF SOCIAL SERVICES,
LANA BALDWIN, SANDY WOODS,

                        Defendants-Appellees. 1
_____________________________________________________

Appearing for Appellant:              Vincent U. Uba, Albany, N.Y.

Appearing for Appellees:              Loraine C. Jelinek, Johnson & Laws, LLC, Clifton Park, N.Y.

        Appeal from the United States District Court for the Northern District of New York
(Scullin, J.).


1
    The Clerk of Court is directed to amend the caption as above
     ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the judgment be and it hereby is AFFIRMED.

        Cheryl Keller appeals from the March 30, 2020 judgment of the United States District
Court for the Northern District of New York (Scullin, J.) dismissing her claims against the
Schoharie County Department of Social Services (“SCDSS”), Lana Baldwin, and Sandy Woods
and denying her leave to file an amended complaint. Keller appeals from the district court’s
dismissal of her claims under Section 1983, alleging that SCDSS, Baldwin, and Woods violated
her constitutional right to intimate association with family and her right to privacy by interfering
with her relationship with her then-minor daughter, C.K, and revealing her mental health issues
to C.K. Keller also requests that we reverse the district court’s determination that her pleadings
failed to comply with Fed R. Civ. P. 8(a), and the district court’s warning that future violations
would result in sanctions against Keller’s counsel. We assume the parties’ familiarity with the
underlying facts, procedural history, and specification of issues for review.

         The district court dismissed the original complaint and denied Keller leave to file her
amended complaint. On appeal, Keller argues that her proposed amended complaint stated
sufficient facts to survive a motion to dismiss but does not try to argue that the original
complaint should be revived. We review the district court’s decision to deny leave to amend for
abuse of discretion. “Although Rule 15(a) of the Federal Rules of Civil Procedure provides that
leave to amend shall be freely given when justice so requires, it is within the sound discretion of
the district court to grant or deny leave to amend.” McCarthy v. Dun & Bradstreet Corp., 482
F.3d 184, 200 (2d Cir. 2007) (internal quotation marks and citations omitted). Here, the district
court found that the proposed amendment was futile because it too could not survive a motion to
dismiss. Keller v. Schoharie Cnty. Dep’t of Soc. Servs., No. 19-CV-662, 2020 WL 1493916, at
*5 (N.D.N.Y. Mar. 27, 2020). A district court abuses its discretion when it denies leave to
amend based on futility if an amendment would allow the complaint to survive. Cortec Indus.,
Inc. v. Sum Holding L.P., 949 F.2d 42, 50 (2d Cir.1991). Accordingly, we review whether the
amended complaint states sufficient facts to survive a motion to dismiss.

         The proposed amended complaint fails to state a claim for a violation of the right to
intimate familial association. The Fourteenth Amendment guarantees a substantive right under
the Due Process Clause to intimate familial association. Patel v. Searles, 305 F.3d 130, 135–36
(2d Cir. 2002). To state a claim for infringement of the right to familial association, a plaintiff
must allege conduct “so shocking, arbitrary, and egregious that the Due Process Clause would
not countenance it even were it accompanied by full procedural protection.” Anthony v. City of
New York, 339 F.3d 129, 143 (2d Cir. 2003) (internal quotation marks omitted). State action that
is “incorrect or ill-advised” is insufficient to give rise to a substantive due process violation;
rather, the action must be “conscience-shocking.” See Cox v. Warwick Valley Cent. Sch. Dist.,
654 F.3d 267, 275 (2d Cir. 2011) (internal quotation marks omitted). A plaintiff must also allege
“that state action was specifically intended to interfere with the family relationship.” See Gorman
v. Rensselaer Cnty., 910 F.3d 40, 48 (2d Cir. 2018). While “parents enjoy a constitutionally
protected interest in their family integrity, this interest is counterbalanced by the compelling
governmental interest in the protection of minor children, particularly in circumstances where the
protection is considered necessary as against the parents themselves.” Wilkinson ex rel.
Wilkinson v. Russell, 182 F.3d 89, 104 (2d Cir. 1999) (internal quotation marks omitted).


                                                 2
Accordingly, in the abuse context, we have “impose[d] few concrete restrictions on case
workers, in exercising their discretion, short of [ignoring overwhelming exculpatory information
or manufacturing false evidence].” Id.

        The district court correctly found that Keller failed to plead that the SCDSS employees
engaged in conduct sufficiently shocking, arbitrary, and egregious. Keller argues that Baldwin
and Woods destroyed her relationship with her daughter by telling her that Keller has serious
mental health issues and should be on medication but is not. This comment was unwise and
inappropriate, but it does not rise to the level of ignoring overwhelming exculpatory information
or manufacturing false evidence. See Gorman, 910 F.3d at 48 (holding that plaintiff’s claim that
defendant impaired the relationship between him and his sister “was at best the indirect and
incidental result of [the defendant’s] conduct.”). Here, the estrangement between mother and
daughter came after a years-long abusive relationship that resulted in multiple orders of
protection against Keller. It is implausible to credit the breakdown in relationship to the
comments of Woods and Baldwin where multiple instances of domestic violence by Keller
against C.K. resulted in multiple lawful restraining orders and a no-contact order.

        The remainder of Keller’s allegations are improper attempts to relitigate the family
court’s decision by raising allegations of bias against her from appellees. Once a “court
confirmation of the basis for removal is obtained, any liability for the continuation of the
allegedly wrongful separation of parent and child can no longer be attributed to the officer who
removed the child.” Southerland v. City of New York, 680 F.3d 127, 153 (2d Cir. 2012) (citation
and internal quotation marks omitted). Accordingly, Keller’s attempt to allege liability based on
allegedly improper conduct during the family court proceedings is foreclosed.

        The proposed amended complaint also fails to state a claim for a violation of the right to
privacy by disclosure of protected medical information. Individuals have a right to privacy
protecting them from the disclosure of personal information. Whalen v. Roe, 429 U.S. 589, 598-
600 (1977). This “right to confidentiality includes the right to protection regarding information
about the state of one’s health.” Doe v. City of New York, 15 F.3d 264, 267 (2d Cir. 1994).
“[I]nformation about a person’s psychiatric health and substance-abuse history in particular, is
information of the most intimate kind.” O’Connor v. Pierson, 426 F.3d 187, 201 (2d Cir. 2005).
As a cause of action for violation of the constitutional right to confidentiality of medical
information is based in substantive due process, the disclosure must be so egregious that it
shocks the conscience. Id. at 203.

         Keller alleges that Baldwin and Woods unlawfully disclosed her medical information to
C.K. by stating that she had mental issues and needed to take medicine but refused to do so. The
district court correctly denied leave to replead this claim. First, the district court noted that there
was no indication that any disclosure of actual medical information took place beyond an opinion
statement regarding Baldwin’s view of the plaintiff’s mental state. On appeal, Keller argues for
the first time that Baldwin and Woods had access to her medical records, and, therefore, C.K.
would credit the assertion as a true statement of fact. The amended complaint contained no
indication of Baldwin and Woods possessing such records, what these records disclosed, or what
condition Keller suffered from. Instead, Keller asserts that this can all be inferred from the fact
that the complaint referenced SCDSS ordering an evaluation of the family and SCDSS’s role in


                                                  3
the provision of mental health services to Keller and C.K. None of these statements plead with
particularity a medical condition, how Appellees learned of it, or why the district court could
simply assume protected medical information was disclosed.

        These absences are fatal to Keller’s original or amended complaint. In Matson v. Board
of Education of City School District of New York, we held that the balancing of a right to privacy
with disclosure turned on the specific condition at issue, its characteristics, and the history of
intolerance and social opprobrium associated with it. 631 F.3d 57, 65-69 (2d Cir. 2011). Absent
any information on what condition Keller suffered from, who diagnosed it, and how it was
disclosed, we cannot conduct this analysis. A generalized assertion of mental health issues may
speak to serious conditions that require constitutional protections or it may speak to a generalized
dislike of an individual’s personality and character. Without an indication of what the condition
is and how Appellees learned of it, this statement is plainly insufficient to suffice as a conscience
shocking revelation of protected medical information.

        Keller also requests we reverse the district court’s warnings of potential future sanctions.
A district court has the power to sanction an attorney for violating its orders and the federal rules.
It is unclear if the warning in this case has any practical implications. In any event, there is no
decision to review from the court’s warning to this attorney.

        We have considered the remainder of Keller’s arguments and find them to be without
merit. Accordingly, the district court’s judgment hereby is AFFIRMED.

                                                      FOR THE COURT:
                                                      Catherine O’Hagan Wolfe, Clerk




                                                  4